UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period November 30, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Item 1. Schedule of Investments. Villere Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2015 (Unaudited) Shares Value COMMON STOCKS: 69.1% Aerospace Products & Services: 3.4% BE Aerospace, Inc. $ Computer & Electronic Products: 3.9% Apple, Inc. Credit Intermediation: 15.6% EverBank Financial Corp. Financial Engines, Inc. 1 Kearny Financial Corp. Visa, Inc. Data Processing & Hosting: 4.4% DST Systems, Inc. Electrical Equipment & Appliance Manufacturing: 2.9% TASER International, Inc. * 1 Food Manufacturing: 3.2% Flowers Foods, Inc. Furniture Manufacturing: 3.9% Leggett & Platt, Inc. Machinery: 1.3% 3D Systems Corp. * 1 Merchant Wholesalers & Durable Goods: 3.5% LKQ Corp. * Oil & Gas Extraction: 5.2% Gulfport Energy Corp. * Oceaneering International, Inc. Sanchez Energy Corp. * 1, 2 Professional, Scientific & Technical Services: 7.8% EPIQ Systems, Inc. 2, 3 Luminex Corp. * 2, 3 Real Estate: 5.3% The Howard Hughes Corp. * Retail: 5.2% The Men's Wearhouse, Inc. 1 Sotheby's 1 Sporting & Recreation Goods: 3.5% Pool Corp. 1, 2 TOTAL COMMON STOCKS (Cost $430,096,164) Principal Amount Value CORPORATE BONDS: 25.5% Air Transportation: 0.2% PHI, Inc., 5.250%, 3/15/19 Beverage & Tobacco Products: 1.0% Anheuser- Busch InBev Financial, Inc., 0.800%, 1/15/16 Diageo Capital PLC, 0.625%, 4/29/16 Building Material, Garden & Supplies Dealers: 0.3% The Home Depot, Inc., 5.400%, 3/01/16 Chemical Manufacturing: 0.8% AbbVie, Inc., 1.750%, 11/06/17 Commercial Finance: 0.1% John Deere Capital Corp., 2.250%, 4/17/19 Computer & Electronic Products: 2.1% Dell Computer Corp., 7.100%, 4/15/28 Hewlett-Packard Co., 3.750%, 12/01/20 Texas Instruments, Inc., 1.000%, 5/01/18 Credit Intermediation: 6.7% BB&T Corp., 4.900%, 6/30/17 Capital One N.A., 1.500%, 3/22/18 Discover Bank, 2.000%, 2/21/18 Ford Motor Credit Co., LLC, 1.684%, 4 9/08/17 2.875%, 10/01/18 JPMorgan Chase & Co., 3.150%, 7/05/16 Royal Bank Of Canada, 1.500%, 1/16/18 Sumitomo Mitsui Banking Corp., 0.900%, 1/18/16 Whitney National Bank, 5.875%, 4/01/17 Food Manufacturing: 2.1% Campbell Soup Co., 2.500%, 8/02/22 Flowers Foods, Inc., 4.375%, 4/01/22 Kraft Foods Group, Inc., 5.375%, 2/10/20 Furniture Manufacturing: 0.2% Leggett & Platt, Inc., 3.400%, 8/15/22 Machinery Manufacturing: 0.2% Cummins, Inc., 3.650%, 10/01/23 Motion Picture & Entertainment: 0.8% Viacom, Inc., 3.500%, 4/01/17 2.500%, 9/01/18 3.250%, 3/15/23 Oil & Gas: 2.1% Phillips 66, 4.300%, 4/01/22 Stone Energy Corp., 7.500%, 11/15/22 Oil and Gas Extraction: 0.7% Sanchez Energy Corp., 6.125%, 1/15/23 Professional, Scientific & Technical Services: 0.8% Equifax, Inc., 3.300%, 12/15/22 Publishing Industries: 1.7% Symantec Corp., 4.200%, 9/15/20 Rail Transportation: 1.2% Norfolk Southern Corp., 3.000%, 4/01/22 Retail: 0.2% Amazon.com, Inc., 2.500%, 11/29/22 Securities & Financial Services: 0.1% Merrill Lynch & Co., Inc., 6.875%, 11/15/18 Telecommunications: 1.4% AT&T, Inc., 1.600%, 2/15/17 Vodafone Group PLC, 4.625%, 7/15/18 4.375%, 3/16/21 Utilities: 1.9% Duke Energy Corp., 2.150%, 11/15/16 Southern Co., 2.450%, 9/01/18 Wisconsin Electric Power Co., 1.700%, 6/15/18 Water Transportation: 0.9% Carnival Corp., 3.950%, 10/15/20 TOTAL CORPORATE BONDS (Cost $157,779,879) Shares Value SHORT-TERM INVESTMENTS: 5.6% Money Market Funds: 5.6% Federated Treasury Obligation Fund - Trust Shares, 0.010% 5 Fidelity Money Market Portfolio - Select Class, 0.067% 5 TOTAL SHORT-TERM INVESTMENTS (Cost $33,785,761) INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 7.0% First American Prime Obligations Fund - Class Z, 0.070% 5 TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $42,554,177) TOTAL INVESTMENTS IN SECURITIES: 107.2% (Cost $664,215,981) Liabilities in Excess of Other Assets: (7.2)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security 1 This security or a portion of this security was out on loan as of November 30, 2015. Total loaned securities had a market value of $40,334,947 or 6.6% of net assets. 2 Affiliated company as defined by the Investment Company Act of 1940 Share Balance at August 31, Purchases Sales Share Balance at November 30, Realized Gain (Loss) Dividend Income Value at November 30, Acquisition Cost EPIQ Systems, Inc. - - $ - Luminex Corp. - - $ - $ - Pool Corp. - 259,897 Sanchez Energy Corp. - - 920,428 $ - $ - 3 A portion of this security is considered illiquid.As of November 30, 2015, the total market value of these securities was $47,414,057 or 7.8% of net assets. 4 Variable rate security 5 Seven-day yield as of November 30, 2015 The cost basis of investments for federal income tax purposes at November 30, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Villere Balanced Fund's (the "Fund") previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Villere Balanced Fund Summary of Fair Value Exposure at November 30, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of November 30, 2015. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
